DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16, Species A drawn to a zoom lens with 4 groups arranged -+-+, as seen in figure 1, 3, 5, 7, 9, 11 and 13, in the reply filed on November 16, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7, 9 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 7, 9 and 13 “Lw is a distance on the optical axis from a surface closest to the object to a surface closest to the image plane of the zoom lens at the wide-angle end” particularly “a surface closest to the image plane of the zoom lens” has clarity issues.  It is unclear if “a surface closest to the image plane of the zoom lens” is the image most surface of the fourth lens unit, or the image most lens surface of the image most lens unit, or if other surfaces, e.g. of filter such as FL seen in instant application figure 1.  In light of the specification, e.g. the values in paragraph [0069] and Table 1, the surface indicated is the image most lens surface of the fourth lens unit.  More broadly the surface indicated is the image most lens surface of the image most lens unit.  The examiner suggests and for purpose of examination interpret the phrase as “Lw is a distance on the optical axis from a surface closest to the object to a surface closest to the image plane of a lens unit closest to the image plane of the zoom lens at the wide-angle end”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada US Patent Application Publication 2019/0056572.
Regarding claim 1 Takada discloses a zoom lens (title, e.g. at least examples 2 & 10, see figures 2 & 10) comprising, in order from an object side to an image side, a first lens unit having a negative refractive power (abstract e.g. G1), a second lens unit having a positive refractive power (abstract e.g. G2), a third lens unit having a negative refractive power (abstract e.g. G3), and a fourth lens unit having a positive refractive power (abstract e.g. G4), wherein the first lens unit (e.g. G1) includes a negative lens B1Ln (e.g. L2) with a concave surface facing the object side (see paragraphs [0372 & 0436] and figures 2 & 10), wherein the second lens unit (e.g. G2) includes at least one negative lens (e.g. L5, see paragraphs [0373 & 0437]), wherein during zooming from a wide-angle end to a telephoto end, the first lens unit moves (e.g. paragraphs [0376 & 0440], see figure 2 & 10), and the fourth lens unit is fixed or moves from the object side to the image side (e.g. paragraphs [0376 & 0440], see figure 2 & 10), and wherein the following conditional expressions are satisfied: -1.50<f1/D1<-0.20 (using the values in paragraphs [0513 & 0521] f1/D1=-0.56 & -0.61, respectively), and 1.870<nLnave<2.500 (using the values in paragraphs [0513 & 0521] nLnave=2.00069 & 1.90366, respectively).
Regarding claim 2 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the first lens unit includes an air lens (e.g. air space between L1 & L2) adjacent to the object side of the negative lens B1Ln (e.g. L2), and the following conditional expression is satisfied: 0.10<(r2+r1)/(r2-r1)<0.80 (using the values in paragraphs [0513 & 0521] (r2+r1)/(r2-r1)=0.67 & 0.28, respectively).
Regarding claim 3 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the following conditional expression is satisfied: 60.00<d<100.00 (using the values in paragraph [0521] d=64.14).
Regarding claim 4 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the second lens unit (e.g. G2) includes at least one cemented lens (e.g. L5 & L6, see paragraphs [0373 & 0437] and figures 2 & 10) consisting of a negative lens (e.g. L5) and a positive lens (e.g. L6).
Regarding claim 5 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein during focusing from infinity to a close distance, at least part of the third lens unit moves from the object side to the image side (paragraph [0377 & 0441] “At a time of focusing from an object at infinity to an object at a close distance, the third lens unit G3 moves toward the image side”).
Regarding claim 6 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the first lens unit (e.g. G1) includes, in order from the object side to the image side, a negative lens, a negative lens, and a positive lens (e.g. L1, L2 & L3, see paragraphs [0372 & 0436] “G1 includes a negative meniscus lens L1 … biconcave negative lens L2, and a biconvex positive lens L3”).
Regarding claim 7 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the following conditional expression is satisfied: 0.80<(Dsum/Lw)xFno<1.80 (using the values in paragraphs [0513 & 0521] (Dsum/Lw)xFno=0.92 & 1.35, respectively).
Regarding claim 8 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the following conditional expression is satisfied: 1.00≤4t/4w (inherent given the structure).
Regarding claim 9 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the following conditional expression is satisfied: 0.00≤M4/Lw<0.15 (using the values in paragraphs [0513 & 0521] M4/Lw=0 & 0, respectively).
Regarding claim 10 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the following conditional expression is satisfied: 0.20<fw/D1<0.90 (using the values in paragraphs [0513 & 0521] fw/D1=0.24 & 0.22, respectively).
Regarding claim 11 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the following conditional expression is satisfied: -2.40<f1/fw<-1.20 (using the values in paragraph [0513] f1/fw=-2.36).
Regarding claim 12 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the following conditional expression is satisfied: -1.30<f1/f2<-0.50 (using the values in paragraphs [0513 & 0521] f1/f2=-0.68 & -0.79, respectively).
Regarding claim 13 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the following conditional expression is satisfied: -0.55<M2/Lw<-0.10 (using the values in paragraphs [0513 & 0521] M2/Lw=-0.23 & -0.16, respectively).
Regarding claim 14 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the first lens unit (e.g. G1 including L1-L3), the second lens unit (e.g. G2 including L4-L6), and the third lens unit (e.g. G3 including L7) each include at least one aspherical lens (paragraph [0378] “aspheric surface is provided to a total of 10 surfaces which are, both surfaces of the biconcave negative lens L2, both surfaces of the biconvex positive lens L3, both surfaces of the biconvex positive lens L4, both surfaces of the negative meniscus lens L7” & paragraph [0442] “aspheric surface is provided to a total of eight surfaces which are, both surfaces of the biconcave negative lens L2, both surfaces of the biconvex positive lens L4, both surfaces of the biconcave negative lens L7”).
Regarding claim 15 Takada discloses the zoom lens according to claim 1, as set forth above.  Takada further discloses wherein the following conditional expression is satisfied: 0.20<BFt/(ftxtan(t))<1.40 (using the values in paragraphs [0513 & 0521] BFt/(ftxtan(t))=0.87 & 0.98, respectively).
Regarding claim 16 Takada further discloses an image pickup apparatus (title e.g. figure 37 camera 1) comprising: a zoom lens (e.g. optical system 2); and an image sensor configured to receive an image formed by the zoom lens (paragraph [0532] “an image pickup element, an element such as a small-size CCD … or a CMOS” e.g. image pickup element surface 4), wherein the zoom lens (e.g. 2) is the zoom lens according to claim 1 (paragraph [0533] “2 of the single-lens mirrorless camera 1, the zoom lens described in any one of the examples from the first example to the eighteenth example is to be used”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                  December 3, 2022